            Case 2:20-cv-00983-TSZ Document 4 Filed 06/25/20 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

June 25, 2020

HUNTERS CAPITAL LLC ET AL V. CITY OF SEATTLE
Case # 2:20−cv−00983−TSZ

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Improper Signature − Secondary Attorney(s)
           The secondary attorney(s) Angelo Calfo indicated in your initiating document(s) is/are not
           properly before this court and has/have been removed from the docket. Please file a Notice of
           Appearance for attorney(s) Angelo Calfo as soon as practicable using the event "Notice of
           Appearance" under the "Notices" category. See FRCP 11 and LCR 83.2 or Section III(L) of
           the Electronic Filing Procedures.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
